Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the office action mailed on 03/30/2022, applicant filed an amendment on 06/16/2022, amending claims 1, 6-8, 13-15, and 20.  No claims were added or cancelled.  The pending claims are 1-20. 

Terminal Disclaimer
3.	The terminal disclaimer filed on 06/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10902205 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

 Allowable Subject Matter
4.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest training an attention weighted recurrent neural network encoder-decoder (AWRNNED) using an iterative process based on one or more paragraphs of agent sentences from respective transcripts of one or more conversations between one or more human agents and one or more human customers, and based on one or more customer response sentences from the respective transcripts, wherein the AWRNNED comprises a sentence encoder recurrent neural network (S-RNN) that encodes respective agent sentences of the one or more paragraphs, and comprises a paragraph encoder recurrent neural network (P- RNN) that encodes respective paragraphs of the one or more paragraphs based on at least one output from the S-RNN; generating one or more groups respectively comprising one or more agent sentences and one or more customer response sentences selected based on attention weights of the AWRNNED; and generating during an ongoing conversation between a human agent and a human customer, a recommendation, to the human agent, of an agent sentence that the human agent should avoid saying to prevent a particular customer response sentence, based upon an analysis of the ongoing conversation using the trained AWRNNED, as claimed by independent claims 1, 8, and 15.
Dependent claims 2-7, 9-14, and 16-20 are allowed for being dependent and further limiting independent claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638.  The examiner can normally be reached on M-F 9 Am - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ABDELALI SERROU/Primary Examiner, Art Unit 2659